                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF IOWA
                                            CEDAR RAPIDS          DIVISION
UNITED STATES OF AMERICA,                                                       HEARING MINUTES Sealed: No
            Plaintiff(s)                                                        Case No.: 1:19-mj-255-MAR
      vs.                                                                Presiding Judge: Mark A. Roberts, Magistrate
GARRETT KELSEY,                                                             Deputy Clerk: Paul Coberly
            Defendant(s)                                           Official Court Record: FTR Gold             Contract?            --
                                                                    Contact Information:                    --
Date:     7/24/2019 Start:      11:33 AM Adjourn: 11:47 AM Courtroom: 4
Recesses:                          --                     Time in Chambers:                --                      Telephonic?     No
Appearances:        Plaintiff(s): AUSA Richard L. Murphy
                   Defendant(s): AFPD Christopher J. Nathan (Defendant appears personally)
                 U.S. Probation: Marcus Perez
                     Interpreter:              --                  Language:         --               Certified:    --    Phone:     --
TYPE OF PROCEEDING:           INITIAL APPEARANCE:             X   AND/OR        ARRAIGNMENT:
                                                                       Contested?     No      Continued from a previous date?      No
                                 Date of indictment:                                           --
                       Was defendant Mirandized? Yes
                                 Defendant pleaded                                              --
                      Counsel: Retained:            or Appointed: X FPD/CJA Panel:                     AFPD Christopher J. Nathan
                      Stipulation to discovery plan?      --     Did defendant provide financial affidavit? No
                      Did the government move for detention?           Yes Was the defendant detained?        Yes
                              Detention hearing: 7/26/2019 3:30 PM
                                       Trial date:                        --
                               Motions deadline:                          --
                        Plea notice/status report:                        --
                      Government status report:                           --
                             Plea entry deadline:                         --
                        Witness/Exhibit List is N/A
                      The offering party must, within 3 days after the hearing, file in electronic form any exhibit that was not filed
                      with a motion, resistance, or other filing related to this hearing. Pub. Admin. Order 09-AO-03-P (5/29/09) ¶7.
                      Miscellaneous: Case arises out of the Southern District of New York, case number 19-mj-6651.

                                         Defendant ordered to appear at the United States District Court for the Southern District of
                                         New York (500 Pearl Street, New York NY 1000) on 7/31/2019 at 9:00 AM.

                                         Defendant waives his right to an identity hearing.

                                         Defendant waive his right to a preliminary and detention hearing in this district, but reserves
                                         his right to request those hearings in the Southern District of New York.

                                         Mr. Murphy requests detention of the defendant until the pre-trial services report is filed. If
                                         release appears appropriate, the government would seek a $50,000 personal recognizance
                                         bond with two (2) co-signers, a travel restriction that only allows travel between the
                                         Northern District of Iowa and Southern District of New York, a condition that the defendant
                                         surrender all travel documents, that he have no contact with the victim organization, that he


                                                                                                                   Page 1 of 2

                    Case 1:19-mj-00255-MAR Document 4 Filed 07/24/19 Page 1 of 2
              be required to report to the pre-trial services as directed, maintain an address and
              employment in this district, and that he report to the Southern District of New York as
              directed.




                                                                                      Page 2 of 2

Case 1:19-mj-00255-MAR Document 4 Filed 07/24/19 Page 2 of 2
